 1                                                                 The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE
 8    KING COUNTY, a Washington municipal                    No. 2:14-CV-01957-BJR
      corporation,
 9                                                           STIPULATION AND ORDER TO
                     Plaintiff,                              EXTEND BRIEFING SCHEDULE
10                                                           ON PLAINTIFF’S MOTIONS FOR
             v.                                              PARTIAL SUMMARY JUDGMENT
11                                                           [DKT 724 AND 728]
      TRAVELERS INDEMNITY COMPANY, et al.,
12                                                           NOTE ON MOTION CALENDAR:
                     Defendants.                             JANUARY 3, 2019
13

14
                                          I.      STIPULATION
15
             The parties to this action, including plaintiff King County and all the defendant insurers
16
      (“Insurers”) (King County and the Insurers are collectively referred to herein as the “Parties”),
17
      hereby request that the Court modify the briefing schedule on plaintiff King County’s motions
18
      for partial summary judgment [Dkt. 724 and Dkt. 728], to allow a two week extension on the
19
      deadline for responses and replies as follows:
20

21
                                        Current Schedule                Revised Schedule
22
       Insurers’ Responses              January 22, 2019                February 4, 2019
23
       King County’s Replies            February 11, 2019               February 25, 2019
24

25

26
27
     STIPULATION AND ORDER TO EXTEND BRIEFING SCHEDULE
     ON PLAINTIFF’S MOTIONS FOR PARTIAL SUMMARY JUDGMENT - 1                     Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
     (NO. 2:14-CV-01957-BJR)                                                        920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
                                         II.     CONCLUSION
 1
             For the reasons stated above, the Parties jointly request that the Court adopt the new
 2
      proposed briefing schedule on Plaintiff’s motions for partial summary judgment, as set forth in
 3
      the attached proposed Order.
 4
             DATED: January 3, 2019.
 5

 6                                                    By: s/ Steven P. Caplow
                                                          Steven P. Caplow, WSBA #19843
 7                                                        Davis Wright Tremaine LLP
                                                          1201 3rd Ave., Ste. 2200
 8                                                        Seattle, WA 98101
                                                          Tel: (206) 757-8018
 9
                                                          stevencaplow@dwt.com
10
                                                               Defendants’ Liaison Counsel
11                                                     By: s/ John Bjorkman
12                                                          John Bjorkman, WSBA #13426
                                                            K&L Gates LLP
13                                                          925 Fourth Avenue, Suite 2900
                                                            Seattle, WA 98104
14                                                          Tel: (206) 623-7580
                                                            John.Bjorkman@klgates.com
15

16                                                             Counsel for Plaintiff King County

17
                                                 ORDER
18

19           IT IS SO ORDERED.
20           Dated this 4th day of January, 2019.
21

22

23
                                                           A
                                                           Barbara Jacobs Rothstein
24                                                         U.S. District Court Judge

25

26
27
     STIPULATION AND ORDER TO EXTEND BRIEFING SCHEDULE
     ON PLAINTIFF’S MOTIONS FOR PARTIAL SUMMARY JUDGMENT - 2                      Davis Wright Tremaine LLP
                                                                                           L AW O FFICE S
     (NO. 2:14-CV-01957-BJR)                                                         920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
